Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/469076 filed 06/12/2019.     
Claims 1-14 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, it is unclear what the results of the analysis tell you. The claim is drawn towards “evaluating…correction of a mutation”. But it is not clear from the claim how one would tell is the mutation is corrected or not. Correction is required.
With respect to Claim 3 & 10, it is unclear what these ratios tell us. Are they percentages of the composition/compounds?

With respect to Claim 7, it is not clear what a “ratio” of “30% or greater” means. How can a ratio be 30%?  Does applicant mean that when this ratio is 30% higher than when compared to a subject with sickle cell disease? If this is the case, it needs to be cleared up in the claim language.
With respect to Claim 14, it is claimed that “wherein one or more of the HBB peptide and the HBS peptide comprise a marker.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1- 14 are rejected under 35 U.S.C. 103(a) as being obvious over HAYNES in HPLC-ESI-MS/MS analysis of hemoglobin peptides in tryptic digests of dried-blood spot extracts detects HbS, HbC, HbD, HbE, HbO-Arab, and
HbG-Philadelphia mutation as cited on IDS dated 01/25/2022 in view of PETROCHENKO in WO 2011/003182(as cited on IDS dated 08/12/2020) and further in view of VAN DER LOO in US 20110294114.

	With respect to Claims 1, 7 & 14, HAYNES et al. teach of HPLC-ESI-MS/MS analysis of hemoglobin peptides in tryptic digests of dried-blood spot extracts detects HbS, HbC, HbD, HbE, HbO-Arab, and HbG-Philadelphia mutation(title and abstract). More specifically, HAYNES et al. teach of incubating the sample with trypsin(Page 192, column 1, 2.2), and further then teach of chromatographically separating the Hb peptides from one another and analyzing by mass spectrometry(Page 192, 2.3, 2.4. 2.5). These peptides include HbS and many others including HbC, HbD and HbE(abstract, and Page 192, 2.4 & 2.5 among other places). HAYNES et al. also teach of comparison to tryptic digests of known ratios of a synthetic HBB peptide comprising SEQ ID NO: 1 (VHLTPEEKS) to a synthetic HBS peptide comprising SEQ ID NO: 2 (VHLTPVEKS)(Table 1), and more specifically teach of ratio comparisons with internal standards and of comparisons to the expected sequences(Page 192-194, results & Table 4) . HAYNES et al. acknowledge the desire to analyze of HbB(Page 199, column 2, paragraph 3), but do not teach of determination of an HBS/HBb ratio or of comparison to a standard curve.
	PETROCHENKO et al. however teach of a method of diagnostic of a sickle cell mutation in a hemolysate sample of a patient, comprising incubating the sample with trypsin to obtain fragments of hemoglobin, wherein the hemoglobin fragments comprise HBB (HBC) and HBS peptides(specifically Petrochenko teaches of hemoglobin beta which is the same as Hbb in the instant application)(Petrochenko, background); 
	VAN DER LOO et al. is used to remedy this. Specifically, VAN DER LOO et al teach of methods and compositions disclosed herein generally relates to methods of determining minimum hematopoietic stem cell (HSC) chimerism and gene dosage for correction of a hematopoietic disease(abstract). Specifically, VAN DER LOO et al. teach determining the ratios of modified hematopoietic stem cells for correction of sickle cell disease in the subject(example 95, paragraphs 024-0286, claims). It shows that about 30% cells with normal phenotvne are sufficient for correction of sickle cell phenotvne in the subject in vivo(paragraph 0003, 0010-0011). It would have been obvious to one of ordinary skill in the art to determine the level of genetic correction as is done in 
	With respect to Claim 2,8, & 9 PETROCHENKO et al. teach of using blood standard samples, were used to formulate the standard calibration curve illustrated in Fig. 8(example 9, also detailed description). Also, see claim 1 rejection.
	With respect to Claim 3 & 10, PETROCHENKO et al. teach of making a series of standard solutions and of optimizing these(detailed description).
	With respect to Claims 4-6, PETROCHENKO et al. teach of using whole blood samples and mutant gene samples(brief description of the drawings, Figure 1-15 description). VAN DER LOO et al. teach of differentiating the cells from genetically modified hematopoitic cells(paragraph 0022 0292-0293).
	With respect to Claims 11-13, VAN DER LOO et al. teach of transplanting the modified cells into a patient with sickle cell(paragraph 0066, 0327), and therein reducing the symptoms thereof(abstract, paragraph 0003, 0022-0024),

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797